Citation Nr: 1735774	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), including adjustment disorder and anxiety disorder (an acquired psychiatric disorder), to include consideration on an extraschedular basis, prior to November 21, 2015.

2.  Entitlement to an initial rating evaluation in excess of 50 percent for an acquired psychiatric disorder, to include consideration on an extraschedular basis, effective November 21, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for PTSD at a 10 percent disability rating, effective November 17, 2010.

In a May 2013 rating decision, the RO increased the rating disability for PTSD to 30 percent, effective November 17, 2010.

In a January 2016 rating decision, the RO increased the rating evaluation to 50 percent, effective November 21, 2015.  However, since this increase is not representative of a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an initial rating evaluation in excess of 50 percent for an acquired psychiatric disorder, to include consideration on an extraschedular basis, effective November 21, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to November 21, 2015, all of the Veteran's symptoms for an acquired psychiatric disorder manifest as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

For the period prior to November 21, 2015, the criteria for an initial rating evaluation of 50 percent or higher for an acquired psychiatric disorder are not met, and the criteria for referral for an extraschedular rating are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating for the Period Prior to November 21, 2015

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to November 21, 2015, the Veteran is rated as 30 percent disabling for his service-connected PTSD.  He argues that he has met the criteria for a higher disability rating since the original grant of this claim in August 2011. 

The criteria for evaluating PTSD are found in 38 C.F.R. § 4.130, DC 9411 (2016).  However, in light of the PTSD claim being recharacterized as an initial increased rating claim for an acquired psychiatric disorder, the criteria for evaluating an acquired psychiatric disorder is the same as the criteria for evaluating PTSD, since both use the same General Rating Formula for Mental Disorders.  See id. 

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 - 44 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2016).

After review of the record, the Board finds the Veteran's acquired psychiatric disability more nearly approximate a 30 percent rating for the period prior to November 21, 2015.  Evidence of record reflects that the Veteran complained of, and/or manifested symptoms, such as recurrent and intrusive recollection of events, nightmares, night sweats, hypervigilance, depressed mood, chronic sleep problems, depression and anxiety.  See, e.g. July 2011 Psychology Note (reporting that the Veteran endorsed significant sleep difficulties, occasional restlessness, and mild dysphoria; and that an assessment/evaluation rendered a score of 16, which was indicative of mild-moderate levels of anxiety, and that the Veteran endorsed feeling nervous, scared, fear of the worst happening, losing control, heart palpitations and numbness); see also, March 2013 Lay Statement from Wife, MR (reporting that she observed the Veteran having nightmares, moaning in his sleep, and having night sweats); see, too July 2013 Log of Monthly Nightmares/Night Sweat from January 2011 to June 2013) (reflecting a total of 255 episodes of nightmares/night sweats in 2011, a total of 275 episodes of nightmares/night sweats in 2012, and a total of 144 episodes of nightmares/night sweats for the first six months of 2013); see, too February 2015 Psychiatry Note (reporting sleep disturbances, including dreams of fighting physically to protect himself; avoiding walks on trails in the woods due to triggering thoughts of Vietnam jungle; his wife's observance that he seemed to be drifting off in his mind, and admitting that he was drifting in his mind and might have been thinking about the past or guys he served in the service with; flashbacks of Vietnam resulting from a virtual tour of the Marine Museum in Washington, D.C.; as well as having 16 nightmares in January 2015).  

Notwithstanding, evidence of record suggests that overall, the Veteran was generally functioning satisfactorily.  A July 2011 VA examination reflects an outpatient treatment for a mental disorder, in which the Veteran underwent 3 sessions with a psychologist for anxiety and adjustment disorder, beginning November 2010.  With respect to his social and family history, the Veteran reported that he had been married to his wife for 43 years at the time, their relationship was "ok", and that he had a son, of whom he had a good relationship with.  The Veteran described himself as a "homebody" with a few friends.  He also indicated that he read a lot, engaged in some church activities, and that he used to travel.  The VA examiner observed that he was clean with respect to his general appearance, his psychomotor activity was unremarkable, he was cooperative and friendly, his affect was normal, and that his mood was good.  The VA examiner further noted that the Veteran's attention was intact; his orientation to person, time and place were intact, his thought process and thought content were unremarkable; he did not have any delusions; he understood the outcome of behavior; and that he manifested above-average intelligence.  The VA examination reflects that his PTSD symptoms included recurrent and intrusive distressing recollections of an event, including images, thoughts, or perceptions; recurrent distressing dreams of the event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid activities, places, or people that arouse recollections of the trauma; inability to recall an important aspect of the trauma; and sense of a foreshortened future (e.g. does not expect to have a career, marriage, children, or normal life span); and difficulty falling or staying asleep, hypervigilance, exaggerated startled response.  However, upon establishing a positive nexus opinion correlating his Vietnam war experiences with his current PTSD diagnosis, the VA examiner noted that the Veteran had compensated well for his PTSD symptoms, he had been responsible with handling his emotions, he had not acted out, he completed his bachelors and masters degrees while working full-time, and that he had been successful in his work.  The VA examiner opined that the Veteran manifested PTSD signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, specifically, in certain work situations outside, where he would avoid going near bushes, trees, tall grass, or anywhere he considered as an "ambush."  

A March 2013 VA examination reflects a diagnosis of chronic, mild PTSD.  The VA examiner summarized the Veteran's level of occupational and social impairment as an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  With respect to social/marital/family history, the Veteran reported that he had been married for 45 years at the time, and has one son.  He indicated that he has a close relationship with his wife and son; he had three close friends, of whom he visited monthly; and that he was active in his church.  With respect to his occupational and educational history, the Veteran reported that he had been a retired insurance underwriter since 2011; and that he took a college course at a community college in 2011.  The VA examination report reflects that the symptoms that were applicable to the Veteran's diagnoses were anxiety and chronic sleep impairment. 

A December 2013 Mental Health Note reflects that the Veteran interacted appropriately, but that he continued to have problems with trauma-related nightmares, night sweats, and night-time walking most days of the month.  An August 2014 Nursing Note, however, indicated that a PHQ-2 screen for depression rendered a score of 1 (a negative screen for depression).  

Summarily, the period prior to November 21, 2015 reflects a period in which the severity of the Veteran's PTSD symptoms fluctuated.  There is no evidence of record to show that the Veteran underwent any periods of hospitalization due to his psychiatric disabilities, and there was no evidence of record to indicate that the Veteran had suicidal or homicidal ideations, plan or intent.  Finally, the findings from the July 2011 and March 2013 VA examinations and opinions are consistent with the criteria for a 30 percent disability rating for an acquired psychiatric disorder.  Therefore, a rating in excess of 30 percent for the period prior to November 21, 2015, is not warranted.

Extraschedular Consideration

In his July 2017 Appellate Brief, the Veteran, through his representative, raises an issue of entitlement to an increased rating on an extraschedular basis.  The Veteran asserted that since he is unable to conduct his life on a normal basis for fear of entering woods outside and for fear of social situations that end up with him avoiding them completely, his claim for a higher rating should be considered on an extraschedular basis.

Accordingly, the Board has considered whether the Veteran's claims should be referred for consideration of an extraschedular rating, pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

Here, referral for extraschedular consideration for an increased rating for PTSD is not warranted because all of the Veteran's symptoms have already been contemplated by the General Rating Formula for Mental Disorders.  While the Veteran asserts that he presents a unique disability picture because he has had to alter his daily living activities to accommodate for his disability, his PTSD symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria that are applicable to DC 9411 serve as mere examples of the type and degree of the symptoms and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan, 16 Vet. App. at 442 - 44.  Therefore, all of his symptoms are contemplated by the rating schedule, and were taken into consideration when assigning a 30 percent rating.

Accordingly, the Board has considered the Veteran's claim and decided entitlement based on the evidence for the period prior to November 21, 2015.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record for the period prior to November 21, 2015.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 - 70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating evaluation in excess of 30 percent for an acquired psychiatric disability, to include consideration on an extraschedular basis prior to November 21, 2015, is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issue on appeal.

In a November 2015 VA examination, the VA examiner noted that the Veteran's PTSD symptoms appeared to have been relatively stable up until the previous few months leading up to this VA examination, in which his PTSD symptoms had increased.  However, the most recent VA treatment records that have been associated with the claims file are from December 2015, which was less than a month after that November 2015 VA examination.  In this regard, it appears that there may be outstanding treatment records that may reflect more severe symptoms, as observed by the November 2015 VA examiner.  Accordingly, a remand is warranted for the RO to obtain all outstanding treatment records from December 2015 to the current period.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from December 2015 to the current period, and associate them with the claims file.

2.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response by the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


